Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2016/0327793).
 	Regarding claim 1, Chen discloses an eye projection system, comprising:
an image projection system configured and operable for generating a light beam modulated to encode image data indicative of an image to be projected towards a subject's eye along a light beam propagation path (12, 22); 
an optical assembly (13, 23) being located in said light beam propagation path and configured and operable for directing the light beam between said image projection system and a retina of said subject's eye (15), said optical assembly comprising a light beam divergence assembly (13a, 13b, 23a, 23b) configured and operable for controllably varying focusing properties of said optical assembly and adjusting divergence of said light beam to thereby affect one or more focusing parameters of one or more portions of said image on the retina of the subject's eye (par. 32); 

at least one controller (14, 24) configured and operable to control said image projection system, light beam divergence assembly and eye focal point detection system.  
	It should be noted that the focusing operation is performed when the eyes are shifted from position 12 to positions 16a and 16b, and vice versa.  In addition, different image depth perceptions by the viewer on different areas of the image displayed on the screens 12 and 22 also enable the focusing operation.  That is, the focus of the virtual object perceived by the viewer is adaptively adjusted based on the detected angles of the eyeballs 15a and 15b (par. 39).  
	Regarding claim 2, Chen discloses said light beam divergence assembly affects the one or more focusing parameters of one or more portions of the image by maintaining said one or more portions of the image in focus in every gaze distance and/or direction of the subject's eye.  That is the image displayed on the screen has different objects with respective different depths.
	Regarding claim 3, Chen discloses said light beam divergence assembly affects the one or more focusing parameters of one or more portions of the image by projecting said one or more portions of the image at a fixed spatial location in a field of view of said subject's eye.  That is the lenses 13 and 23 focus on different areas of the display 12 with different imaging depths by the control of controllers 14 and 24.  

	Regarding claim 7, Chen discloses said optical assembly comprises a relay lens arrangement (see Fig. 1 and 2).
	Regarding claim 8, Chen discloses said optical assembly comprises at least an input optical element and an output optical element, said light beam divergence assembly being configured and operable to modify a distance that the light beam passes distance between said input and output optical elements along said light beam propagation path (note lenses 13a, 13b, 23a, and 23b).
	Regarding claim 10, Chen discloses at least part of said light beam divergence assembly is positioned before another optical element of said optical assembly along the light beam propagation path (see Fig. 1 and 2).
	Regarding claim 11, Chen discloses said at least part of said light beam divergence assembly comprises at least two optical focusing elements displaceable with respect to each other along the light beam propagation path (13a, 13b, 23a, and 23b).
	Regarding claim 12, Chen discloses said at least part of said light beam divergence assembly comprises an optical focusing element having a controllably variable focusing property (par. 33).
	Regarding claim 13, Chen discloses said focusing element comprises a deformable membrane being configured and operable to converge or diverge said light beam (note liquid crystal lenses 13b and 23b).
Allowable Subject Matter
Claims 9, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:   Prior art does not disclose the receiving steps and generating steps as recited in claim 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422